Citation Nr: 1720579	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-23 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1960 to June 1963.    These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2010 rating decisions by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In August 2014 these matters were remanded for additional development. 


FINDINGS OF FACT

1.  GERD was not manifested during, and is not shown to be related, to the Veteran's service.

2.  A hearing loss disability was not manifested in service, sensorineural hearing loss (SNHL) was not manifested within one year following the Veteran's separation from service; and the preponderance of the evidence is against a finding that his current bilateral hearing loss is related to his service.

3.  The Veteran's tinnitus is reasonably shown to have had its onset in service, and to have persisted since.


CONCLUSION OF LAW

1.  Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VA's duty to notify was satisfied by letters in November 2008 and October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge conducting a hearing to fulfill two duties to comply with the VA regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  During the March 2013 hearing, the undersigned identified the issues and what was needed to substantiate these claims.  The Veteran was assisted at the hearing by his representative.  In their argument and testimony they evidenced an actual knowledge of what evidence is needed to substantiate these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all service, and postservice private and VA treatment records he had identified.  The Veteran was afforded VA examinations in April 2011, May 2011, and October 2014.  As will be discussed in greater detail below, the Board finds the reports of the examinations to cumulatively be adequate for rating purposes, as they reflect familiarity with the Veteran's medical history, note all pertinent findings, and medical opinions offered (with respect to hearing loss and GERD) are supported by adequate rationale.  As will be discussed in greater detail below, the Board has found the October 2014 VA examination opinion not adequate for rating purposes.  However, as that benefit sought is being granted, the Veteran is not prejudiced by the deficiency.  See Barr v Nicholson, 21 Vet App 303 (2007).  VA's duty to assist is therefore met.  

The RO has complied substantially with the August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Notably, a September 2014 letter asked the Veteran to identify any private providers of treatment he received for GERD prior to August 2000, and to submit authorizations for VA to secure records of such treatment.  He has not responded.  Accordingly, the Board will assume that either such records do not exist or that existing records do not support his claim.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include SNHL and tinnitus) may be service-connected on a presumptive basis if manifested to a compensable degree within one year following the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2016).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (i) a layperson is competent to identify the medical condition, (e.g., a broken leg, tinnitus), (ii) the layperson is reporting a contemporaneous medical diagnosis, or (iii) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The record reflects that the Veteran's military occupation was radioman.  His STRs contain no mention of complaints, diagnosis or treatment pertaining to GERD, hearing loss, or tinnitus.  On June 1963 service separation examination, clinical evaluation found his ears and abdomen and viscera to be normal.  Whispered and spoken voice hearing was 15/15 in each ear; audiometry was not reported.  

An August 2000 VA medical record notes a history of reflux esophagitis; its etiology was not discussed.  In his October 2008 claim on VA Form 21-526, the Veteran stated that he spent eight hour shift listening to Morse code with headphones.  An August 2009 VA treatment record notes the Veteran's report of gradually worsening tinnitus which began in service.  He also reported that he had noticed some decrease in hearing acuity (as he had to raise the volume on his television to hear it).  On August 2009 audiology consultation the Veteran reported a gradual increase in hearing difficulty over the past couple of years, and bilateral constant tinnitus for many years, with an increase in severity during the preceding year.  He also reported significant exposure to noise due to radio and machinery while a radioman and deck force in the Navy, and stated that after service he was a truck driver for 10 years.  

On April 2011 ear diseases VA examination the examiner found that there was no clinical ear disease in the tympanic membrane or external canal which would cause hearing loss or tinnitus.  On May 2011 VA examination the Veteran reported that his military occupational specialty (MOS) required him to receive Morse code transmissions.  

On May 2011 official examination for hearing loss, audiometry revealed that puretone thresholds in decibels were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
35
40
65
LEFT
30
30
40
45
50

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left.  The diagnosis was mild to moderately-severe SNHL in each ear.  

At the March 2013 Travel Board hearing the Veteran testified that his MOS in service was radioman.  He related that transmissions were in Morse code, and that he sent and received messages in eight hour shifts.  He stated that after seven to nine months he began noting ringing in his ears when he was done with his shift, and reported it to a Chief Petty Officer (CPO) who indicated that ringing in the ears at the end of a shift was fairly common.  He testified that he did not pursue the matter further in service.  He also testified that he had not reported a reduction of hearing acuity in service.  He stated that following service he worked at Sears & Roebuck, then was employed at a steel mill, and then worked at a water softener firm for 10 years.  He stated that he had reported his bilateral hearing loss "comes off and on."  He stated that he never underwent testing for hearing acuity prior to the 1990s, when he began noting a hearing loss.  Regarding GERD he related that he has had a burning and choking sensation for years, but never addressed it.  He stated that he did not have acid reflux prior to service.  He related that he did not seek treatment for acid reflux for years; he was advised to watch what he ate or to take over-the-counter or prescribed medication.

On October 2014 esophageal conditions VA examination, the Veteran stated that his GERD symptoms began in service in the 1960s, but that he did not seek medical treatment in service because he was told by a CPO to try treating the symptoms with baking soda.  The examiner opined that it was less likely than not that the diagnosed GERD was related to service.  In support, the examiner cited to a lack of treatment for GERD symptoms in service and the length of the intervening period between service and the first (and only) treatment record pertaining to GERD.

On October 2014 official examination to assess the Veteran's haring loss audiometry revealed that puretone thresholds in decibels were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
35
60
LEFT
20
20
35
45
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left.  The examiner opined that it was less likely than not that the Veteran's hearing loss was incurred in service.  The examiner found significant that there was normal whispered and spoken voice hearing at separation, and the length of the interval following discharge before hearing loss complaints were noted.

GERD

It is not in dispute that the Veteran has GERD; GERD was diagnosed on October 2014 VA examination.  The Veteran alleges that he had the onset of manifestations of GERD in service.  However, his STRs are silent regarding GERD and related manifestations (and he has testified that he did not seek treatment for GERD in service); no pertinent complaints or findings were noted on service separation examination or documented for many years following service (the earliest notation in the record of a history of reflux esophagitis is in 2000-more than 35 years after service- treatment record).  While he is competent to report having had symptoms that might be associated with GERD, whether or not his reports (of symptoms such as a burning and choking sensation) establish he has continually since service had GERD which began therein is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, does not profess to have had any medical training, and does not cite to supporting medical opinion or treatise evidence.  Therefore, he is not competent to establish by his own opinion that he has had GERD since service, and his opinion in the matter is not probative evidence.  As there is no competent evidence that GERD was manifested earlier than many years following service, service connection for such disease on the basis that it began in service, and has persisted since, is not warranted.

Service connection for GERD may nonetheless still be established by competent evidence that the GERD is etiologically related to a disease or injury in service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Veteran has presented no such evidence.  Once again, it is noteworthy that he is a layperson, and his own opinion in the matter has  no probative value.  The only competent (medical) evidence in the record that addresses the matter of a nexus between the Veteran's GERD and his service is in the opinion of the October 2014 VA examiner who cited to the absence of notation of related complaints in service and the length of the postservice intervening period before a diagnosis of GERD is first documented, and opined that the Veteran's GERD is unrelated to his service.  The provider is a medical professional competent to offer the opinion, and the opinion reflects familiarity with the Veteran's medical history and includes rationale that cites to supporting factual data.  The opinion is probative evidence in the matter, and in the absence of probative evidence to the contrary is persuasive.  The Board notes that the Veteran was afforded opportunity to identify (for VA to secure) pertinent evidence that might support that his GERD is related to his service, and that he has not responded. 

The preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.

Bilateral Hearing Loss

It is not in dispute that the Veteran has a hearing loss disability (such is shown by official audiometry).  His MOS in service was radioman, and the Board finds no reason to question the credibility of his accounts that by virtue of 8 hour shifts in service of continuous exposure to Morse code transmissions and noise from other sources encountered in the course of his duties in service, he was subjected to some degree of noise trauma in service.  Consequently, what remains necessary to substantiate his claim of service connection for bilateral hearing loss is competent evidence that his hearing loss is related to his service/noise trauma therein.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

By his own accounts and testimony the Veteran has acknowledged that he did not report, or seek treatment for, hearing loss during service or postservice prior to the 1990's.  Consequently, service connection for a hearing loss disability on the basis that such disability became manifest in service and has persisted since or on a presumptive basis (for SNHL as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  While he has attempted to support a continuity of symptomatology theory of entitlement (see 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013)) as SNHL is a chronic disease listed in 38 C.F.R. § 3.309(a)(as an organic disease of the nervous system), continuity of symptomatology is not shown by the record.  The Veteran has acknowledged that he did not seek treatment for hearing loss prior to the 1990's, and a hearing loss disability is not documented prior to 2011.  While he may be competent to report a perception of a reduction of hearing acuity during a lengthy, (and beginning in the remote past) intervening period, he is not competent to establish by his accounts of remote perceptions a continuity of a hearing loss disability; under governing regulation (38 C.F.R. §  3.385) hearing loss disability must be established by specified audiometry.  Consequently, service connection for the bilateral hearing loss disability based on a continuity of chronic disease symptomatology is not warranted.  

Service connection for a hearing loss disability may still be established by competent evidence that the Veteran's hearing loss, first documented many years after service is related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran has presented no such evidence.  Whether or not a current hearing loss disability may, in the absence of evidence of onset in service or of continuity of symptomatology since, be related to remote service service/exposure to noise trauma is a medical question.  The Veteran is a layperson, and his own opinion in the matter is not competent evidence; he does not cite to supporting medical opinion or treatise.  

The only competent (medical) and adequate evidence regarding a nexus between the Veteran's current hearing loss and his service is in the opinion of the October 2014 VA examiner who opined that the Veteran's hearing loss disability is unrelated to his service/any noise trauma therein.  The examiner is a medical professional competent to offer the opinion; the provider expressed familiarity with the Veteran's medical history, and the opinion is supported by adequate rationale that cites to accurate factual data, including the absence of related complaints or findings during service and for a long period of time thereafter, and that there were postservice etiological factors for the development of hearing loss to which the Veteran's hearing loss could more readily be related (postservice exposure to noise in a steel mill, e.g.).  The opinion is probative evidence in this matter, and in the absence of competent evidence to the contrary is persuasive.

The preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.. 

Tinnitus

At the outset, the Board notes that the October 2014 opinion regarding the etiology of the Veteran's tinnitus is inadequate for rating purposes; the rationale by the provider did not adequately account for the Veteran's lay statements and testimony reporting onset of tinnitus in service, and continuity of symptomatology since.  It is not in dispute that the Veteran has tinnitus.  Unlike hearing loss disability, which must be established by specified testing, tinnitus is a disability the existence of which is established essentially by self-reports (by the person experiencing it); it is generally incapable of clinical confirmation.

The Veteran has consistently reported, including on evaluations and in hearing testimony, that he began hearing ringing in his ears after prolonged periods of exposure to Morse Code transmissions, and that the manifestations have persisted to the present.  He is competent to establish he has, and in the past has had, tinnitus by his own accounts.  The Board finds no reason to question the credibility of what he has reported regarding onset and continuity of tinnitus.  As tinnitus is a listed chronic disease (as an organic disease of the nervous system) in 38 C.F.R. § 3.309(a), such evidence is sufficient to substantiate the claim of service connection for such disability.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013)..   

The Board notes that tinnitus is a disability with symptomatology that is capable of lay observation, and is generally not capable of objective confirmation.  He is therefore competent to speak as a lay person on symptomatology of tinnitus.  See 38 C.F.R. § 3.159; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Service connection for GERD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


